Citation Nr: 1739199	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  00-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected chronic lumbosacral strain, residuals of a right hip stress fracture, and/or sciatica of the right lower extremity.

(The issues of service connection for an acquired psychiatric disorder; increased ratings for the chronic lumbosacral strain, residuals of a right hip stress fracture, and sciatica of the right lower extremity disabilities; and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) are the subject of a separate decision.  The issue of waiver of an overpayment will be the subject of a future decision.)


WITNESS AT HEARING ON APPEAL

The Veteran

REMAND

The Veteran had active military service from March 1988 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the VA Regional Office (RO) in Newark, New Jersey.  Due to the location of the Veteran's current residence, jurisdiction of this appeal is with the RO in Winston-Salem, North Carolina.  

In June 2005 and October 2008, the Veteran testified at hearings conducted before a Decision Review Officer (DRO) and a Veterans Law Judge (VLJ), respectively.  Transcripts of both hearings have been associated with the claims file.  The VLJ who held the 2008 hearing has since retired from the Board.  The Veteran was notified that they had retired and was offered the opportunity to have a new hearing.  The Veteran has declined to have a new hearing with regards to the issue in this appeal.  See July 2017 representative correspondence.  

As noted above, there are several other issues that will be the subjects of separate decisions.  The Veteran is self-represented in this appeal as well as the issue of waiver of an overpayment, but has an attorney representing her in other issues.  See, e.g., December 2016 representative correspondence.  Consequently, those issues with an attorney representative will be addressed in a separate decision.  Additionally, as regards the issue of waiver of an overpayment, the Veteran has elected to have a hearing before a VLJ.  See, e.g., July 2017 representative correspondence.  As such, the appeal of the waiver claim will be the subject of a future decision.  

This appeal has a long procedural history, which will not be addressed for the sake of brevity.  Most recently, it was most recently remanded by the Board for further development in March 2013.  For the reasons set forth below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Regrettably, another remand is necessary.  A review of the record shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  A March 2004 SSA decision, received in June 2015, shows that the Veteran claimed arthritis.  Consequently, these records may be relevant to this appeal.  As the Veteran's complete SSA records have not been obtained, a remand is necessary so that they may be associated with the claims file.  

Additionally, the Board finds that an addendum medical opinion is necessary.   The Veteran was most recently afforded a fee-based examination in February 2016.  Negative nexus opinions on direct and secondary bases were provided.  However, in providing an opinion regarding service connection on a secondary basis, the examiner did not opine as to whether the Veteran's service-connected lumbar spine, right hip, and/or right lower extremity disabilities aggravated the diagnosed bilateral knee disorder.  Furthermore, in providing a secondary opinion, the examiner addressed the Veteran's back disability, but not her right hip disability.  Therefore, the Board concludes that this examination is not adequate and an addendum medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of her claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.
   
2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that she may have received from the Durham VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the February 2016 fee-based examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any bilateral knee disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's diagnosed disorders are caused or aggravated (permanently worsened beyond normal progression) by the service-connected lumbar spine, right hip, and/or right lower extremity disabilities [If any disorders are found to have been aggravated by the service-connected lumbar spine, right hip, and/or right lower extremity disabilities, the examiner should quantify the approximate degree of aggravation.]  Please consider all noted service-connected disabilities in making this determination.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested opinions comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran should be provided a Supplemental Statement of the Case, with a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




